DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 2, further comprising: 
calculating a hardness value for a borehole based on the hardness value for each of the two or more borehole intervals (calculating step in claim 2), wherein the hardness value for the borehole is a sum of [[the]] hardness values (a lack of an antecedent basis) of the two or more borehole intervals.
Appropriate correction is required.
Claims 9-15 are objected to because of the following informalities:
Claim 9 should be amended as follows:
9. (Currently Amended) A system comprising: AMENDMENT AND RESPONSE UNDER 37 CFR §1.111Page 4 Application Number: 16/894,064Dkt: 164.2019-IPM-103146 U1 US Filing Date: June 5, 2020 
a processor; and 
a machine-readable medium having program code executable by the processor to cause the system [[to,]] to: 
determine a mineral composition of a borehole interval from at least one of drilled cuttings and borehole data, 
determine a hardness value for each mineral identified in the determined mineral composition of the borehole interval, and 
calculate a hardness value for the borehole interval, wherein the hardness value for the borehole interval is based on a proportion of each mineral identified in the determined mineral composition of the borehole interval.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Currently Amended) The system of claim 10, wherein the machine-readable medium having program code executable by the processor to cause the system to calculate a hardness value for a borehole based on the hardness value for each of the two or more borehole intervals.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The method of claim 16, further comprising:
measuring rock properties of each mineral identified by X-ray diffraction (XRD) on the drilled cuttings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 8, and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a limitation “the hardness values” in lines 2 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites a wherein clause, which renders the claim indefinite.  It is unclear whether the wherein clause sets forth a further method step.  See MPEP § 2111.04 for more information.
Claim 8 recites a wherein clause, which renders the claim indefinite.  It is unclear whether the wherein clause sets forth a further method step.  See MPEP § 2111.04 for more information.

Claim 14 recites a limitation “the relative hardness composition values” in line 12, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 14 recites a limitation “a relative hardness composition value for each mineral identified in the determined mineral composition” in lines 9-11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 8 fail to set forth an additional method step.  Claim 15 fails to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 4-6, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 2, and 4-6, the prior art failed to disclose or fairly suggested a method as claimed.

With respect to claims 9-13, the prior art failed to disclose or fairly suggested a system as claimed.

With respect to claims 16-20, the prior art failed to disclose or fairly suggested a method as claimed.

Response to Amendment
Applicant’s amendments filed 21 April 2022 with respect to claims 1-8 have been fully considered.  The objections of claims 1-8 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 9-15 have been fully considered.  The objections of claims 9-15 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 10 and 11 have been fully considered.  The objections of claims 10 and 11 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 12 and 13 have been fully considered.  The objections of claims 12 and 13 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 15 have been fully considered.  The objection of claim 15 has been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 16-20 have been fully considered.  The objections of claims 16-20 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 21 April 2022 with respect to claims 4-13 and 15-20 have been fully considered.  The rejection of claims 4-13 and 15-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884